Citation Nr: 0801291	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-27 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to herbicide exposure.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to March 
1946 and from March 1948 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. In March 2006, the Board denied service connection 
for cardiovascular and respiratory disabilities.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2007, VA and the 
appellant filed a Joint Motion to Remand which was granted by 
the Court that month.  

The Board also notes that the issue of entitlement to TDIU 
was previously remanded by the Board per a March 2006 
decision for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion found that the Board failed to explain why 
it denied the veteran's above-listed claims without providing 
adequate reasons and bases as to why the veteran was not 
entitled to VA examinations regarding his cardiovascular 
disorder and his respiratory disorder.  Hence, the parties 
agreed that it was necessary to secure medical opinions which 
addressed the nature and etiology of the appellant's 
cardiovascular disorder, and his respiratory disorder.

Additionally, as noted in the March 2006 Board remand, the RO 
denied the veteran's claim for TDIU by a December 2004 rating 
decision.  The veteran was informed of that decision and 
timely submitted an appeal.  The appeal was remanded in March 
2006 with an instruction to the RO to schedule the veteran 
for VA examination.  The examination was to specifically 
express an opinion as to the manifestation of the service-
connected disabilities, or manifestations that cannot be 
dissociated from those produced by the service-connected 
disabilities, and their impact on the veteran's ability to 
obtain and retain substantially gainful employment.  The 
veteran was afforded such a VA examination in April 2006, 
however, the VA examiner failed to provide the requested 
opinion in his examination.  Therefore, another remand is 
required.  Stegall v. West, 11 Vet. App. 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
cardiology examination to determine the 
etiology of any current cardiovascular 
disorder.  The claims file must be provided 
to and reviewed by the examining physician 
prior to the examination.  The examiner must 
address whether it is at least as likely as 
not, (i.e. is there a 50/50 or greater 
chance), that a current cardiovascular 
disorder had its onset in service or is 
otherwise related to service, including the 
veteran's exposure to herbicides.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner must 
be accomplished and any such results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided.  

2.  The veteran should be afforded a VA 
respiratory examination to determine the 
etiology of any current respiratory 
disorder.  The claims file must be provided 
to and reviewed by the examining physician 
prior to the examination.  The examiner must 
address whether it is at least as likely as 
not, (i.e. is there a 50/50 or greater 
chance), that the appellant's current 
respiratory disorder had its onset in 
service or is otherwise related to service, 
including the veteran's exposure to 
herbicides.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner must be 
accomplished and any such results must be 
included in the examination report.  A 
complete rationale for all opinions 
expressed must be provided.  

3.  After the foregoing development is 
complete, the AMC should also schedule the 
appellant for a VA examination in order to 
determine the nature and extent of the 
veteran's service-connected disabilities.  
The claims folders are to be made available 
for the examiner to review.  The examiner is 
to provide a detailed review of the 
veteran's pertinent medical history, current 
complaints, symptoms, functional limitation, 
if any, and the nature and extent of the 
veteran's service-connected disabilities.  
The examination report must address whether 
it is at least as likely as not (i.e. is 
there a 50/50 chance), that the veteran is 
unable to obtain or maintain a substantially 
gainful occupation as a consequence of his 
service-connected disabilities alone.  The 
examiner must provide a detailed reasons and 
basis for any opinion offered.

4.  After the development requested has been 
completed, the RO should review the 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  The veteran is hereby notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 (2007). 
 In the event that the veteran does not 
report for the scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, he 
and his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



